Exhibit 10.3
 
FIRST AMENDMENT TO
POSITIVEID CORPORATION
EMPLOYMENT AND NON-COMPETE AGREEMENT


THIS FIRST AMENDMENT TO POSITIVEID CORPORATION EMPLOYMENT AND NON-COMPETE
AGREEMENT (the “First Amendment”) is dated this 7th day of December, 2011, by
and between the parties to this Agreement (hereinafter individually referred to
as “Party” and collectively referred to as “Parties”), POSITIVEID CORPORATION,
a Delaware corporation (hereinafter referred to as “PSID”), and WILLIAM J.
CARAGOL (hereinafter referred to as “Executive”).
 
WHEREAS, the Parties entered into a PositiveID Corporation Employment and
Non-Compete Agreement dated November 11, 2010 (the “Agreement”); and
 
WHEREAS, the Parties have discussed modifying the Agreement on terms that are
mutually satisfactory and beneficial; and
 
WHEREAS, unless otherwise set forth in this First Amendment, all other terms,
conditions and obligations set forth in the Agreement shall survive the
execution of this First Amendment;
 
NOW THEREFORE, in consideration of the promises and the mutual obligations set
forth herein, the Parties hereby agree as follows:
 
1.           Position and Responsibilities.  Section 2 of the Agreement shall be
modified such that effective August 26, 2011, Executive assumed the position of
Chief Executive Officer of PSID and is no longer the President and Chief
Financial Officer of PSID. Executive shall continue to serve as a director of
PSID, and effective as of December 6, 2011 Executive shall be appointed to serve
as Chairman of the Board of PSID. The remaining terms of Section 2 of the
Agreement shall remain in force and effect.  


2.           Annual Compensation.  The following shall amend and restate, in its
entirety, Section 4(a) of the Agreement:


(a) During the Term, Executive shall be entitled to compensation for all
services performed by Executive pursuant to this Agreement (“Compensation”) as
follows:


 
“(1)
Executive shall be entitled to a base salary (the “Base Salary”) equal to TWO
HUNDRED SEVENTY-FIVE THOUSAND ($275,000.00) DOLLARS) for the 2011 calendar year
(increased from $225,000.00 effective August 26, 2011), payable according to the
customary payroll practices of PSID for the then current period.  Any future
increases in the Base Salary shall be determined in the reasonable discretion of
the Compensation Committee appointed by the Board (the “Compensation
Committee”).  The “Base Salary” shall, for all purposes of this Agreement, mean
the Base Salary then being paid by PSID to Executive.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(2)
Executive shall receive an annual bonus for the 2011 calendar year equal to
THREE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($375,000) to be paid beginning
January 1, 2012 in twelve (12) equal monthly payments. If in the reasonable
discretion of the board of directors of PSID, PSID is unable to make the cash
payments required by this Section 4(a)(2), PSID shall have the option of (i)
delaying payment(s), (ii) paying the Executive in restricted stock of PSID, or
(iii) reaching some other mutually agreeable resolution with Executive.  In such
case, Executive shall have the right to terminate this Agreement pursuant to
Section 3(d); provided, however, Executive shall not be entitled to any of the
unissued Restricted Stock set forth in Section 7(c).  For the remainder of the
Term, Executive may receive an annual bonus pursuant to annual bonus plans
approved in advance by the Compensation Committee.



3.           Additional Benefits.


(i)           Section 7(c) shall be added to the Agreement as follows:


“PSID shall issue shares of restricted stock in PSID to Executive as follows:
(i) 2,500,000 shares upon execution of this First Amendment, which shall vest on
January 1, 2014, (ii) 2,500,000 shares on January 1, 2012, which shall vest on
January 1, 2015, (iii) 2,500,000 shares on January 1, 2013, which shall vest on
January 1, 2015, (iv) 2,500,000 shares on January 1, 2014, which shall vest on
January 1, 2016, and (v) 2,500,000 shares on January 1, 2015, which shall vest
on January 1, 2016 (collectively, the “Restricted Stock”).  The Restricted Stock
shall be issued out of existing and future stockholder approved stock
compensation plans.  Notwithstanding the foregoing, PSID shall not be obligated
to issue any of the Restricted Stock if it does not have the requisite
authorized but unissued shares under its certificate of incorporation or the
requisite number of shares available under any of its stockholder stock plans
existing at the time of the required grant.  PSID shall use commercially
reasonable efforts to obtain stockholder approval of a new stock incentive plan,
and its obligations to issue any unissued Restricted Stock hereunder shall be
tolled for any period(s) of violation. Any tolling hereunder shall not relieve
PSID of its obligations under this Agreement, it shall just delay the amount of
time PSID has to perform its obligations under this Agreement. If PSID, at any
time on or after the date of this First Amendment, subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of common stock into a greater number of shares, the number
of restricted shares issued or to be issued hereunder will be proportionately
increased. If PSID, at any time on or after the date of this First Amendment,
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of common stock into a smaller number of shares, the
number of restricted shares issued or to be issued hereunder will be
proportionately decreased. Any adjustment under this Section 7(c) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.”
 
 
2

--------------------------------------------------------------------------------

 
 
Section 7(d) shall be added to the Agreement as follows:


(ii)           Upon a Change in Control or in the event that Executive
terminates this Agreement pursuant to Sections 3(d) (except for termination as a
result of PSID’s failure to pay the 2011 bonus in cash per Section 4(a)(2)) or
in the event PSID terminates this Agreement without cause, any outstanding stock
options and unvested restricted stock held by Executive shall vest immediately
and any unissued shares of Restricted Stock described in Section 7(c) above
shall be issued within five (5) business days of such triggering event and all
of the Restricted Stock shall vest immediately.


4.           Payment Upon Termination of Agreement.  The following shall amend
and restate, in its entirety, Section 8(c)(iii) of the Agreement:


“For all purposes of this Agreement, the term “Change in Control Compensation”
shall mean the sum of (A) any and all earned but unpaid Base Salary and earned
but unpaid bonus compensation as of the date of the Change in Control; (B) five
(5) times the Base Salary; and (C) five (5) times the average bonus paid by PSID
and/or VeriChip to Executive for the three (3) full calendar years immediately
prior to the Change in Control; provided, however, in no event shall the Change
in Control Compensation exceed 10% of the Transaction Value (as defined below).
The Change in Control Compensation shall be paid to Executive within ten (10)
days of the Change in Control.  In addition, any outstanding stock options and
unvested restricted stock held by Executive as of the Change in Control shall
become vested and exercisable as of such date, and shall remain exercisable as
of the life of the option.  Further, PSID shall continue to pay all lease
payments on the vehicle then used by Executive, which vehicle is being leased by
PSID for use by Executive. Notwithstanding anything herein to the contrary, a
Change in Control shall not be triggered by a transaction between PSID and any
person or entity who is an affiliate as of the date hereof.


For purposes herein, “Transaction Value” shall mean (i) the total amount of
cash, notes, securities and other property paid or payable, contributed or
delivered by the purchaser in the event of a Change in Control, directly or
indirectly, to the PSID and/or its security holders (including, without
limitation, the holders of any securities convertible into, or options, warrants
or other rights to acquire, any capital stock of PSID) or to any entity
established to effect the acquisition of, or a business combination with, PSID,
plus (ii) the total amount of indebtedness (secured or unsecured), capitalized
lease obligations and notes payable (including, without limitation, the
principal amount thereof and all interest and other charges in respect thereof)
of PSID and/or any securityholder of PSID, directly or indirectly assumed (by
operation of law or otherwise), repaid, retired or forgiven by the purchaser.”


5.           Effect on Agreement; Capitalized Terms.  Except as set forth in
this First Amendment, all of the terms, conditions and obligations of the
Agreement are hereby confirmed and ratified in all respects and shall remain in
full force and effect.  This First Amendment shall be governed by the provisions
of the Agreement, as amended by this First Amendment, which provisions are
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement.
 
6.           Counterparts; Execution by Electronic Delivery.  This First
Amendment may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument.  The reproduction of signatures by means of electronic delivery
shall be treated as though such reproductions are executed originals.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this First Amendment on the
day and year first written above.



    POSITIVEID CORPORATION                          
 
  /s/ Bryan D. Happ       By:      Bryan D. Happ       Title:   Chief Financial
Officer                          

    EXECUTIVE:                  
 
 
/s/ William J. Caragol       WILLIAM J. CARAGOL                  

 
4